DETAILED ACTION
Application 17/734558, “CATALYST SUPPORT MATERIALS FOR FUEL CELLS”, is a Division of 16/591032 (now abandoned), which was filed with the USPTO on 10/2/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 5/2/22.

Claim Objections
Claim 13 is objected to because of the following informalities: As written, the word “forming” is a gerund, meaning that claim 13 lacks a verb.  The word “forming” appears intended to mean “forms”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7 and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the recitation “the atomic percentage is in the range of 1 to 25 atomic percent” lacks proper antecedent basis.  Claim 7 is dependent on claim 5, but appears intended to be dependent on claim 6.  
Regarding claims 10, the recitation “wherein the mol percentage is in the range of 5 to 50 mol percent” is unclear.  More specifically, base claim 8 recites, “the metal material is mixed with a conducting material at a mol percent”, but does not clarify whether the mol percent refers to the content of metal material or conducting material.  Thus, for claim 10 it is unclear whether the conducting material or the metal material is present at 5 to 10 mol percent.  Additionally, it is noted that claim 10 refers to “the mole percentage”, but base claim 8 uses different language of “a mole percent”.  

With respect to claims 8 and 10, the following language is suggested for applicant’s consideration:
Claim 8.  …wherein the metal material is mixed with a conducting material. [following the precedent of claim 18]

Claim 10. …wherein the conducting material is included in the range of 5 to 50 mol percent with respect to the mixture of the metal material and the conducing material. [clarifying that the mol percentage refers to conducting material in the mixture]


Allowable Subject Matter
Claims 1-6, 8-9, 11-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11 and 19, the closest prior art includes Adzic (US 2006/0263675), Masao (US 2010/0233574), Takahashi (US 2015/0243999) and Jung (Dongwoon Jung et al.; “Synthesis, Characterization, and Electronic Structure of a New Molybdenum Bronze SnMo4O6”; Chem. Mater. 2001, 13, 5, 1625–1629) –materials characterization of SnMo4O6), which were applied in parent application 16/591032.    As described in the parent application, the cited art teaches a proton exchange membrane fuel cell formed using a catalyst support material comprising a metal material reactive with H3O+, HF and/or SO3- to form reaction products in which the metal material accounts for a stable molar percentage of the reaction products.  
However, the cited art teaches a different embodiment of the metal material and does not appear to teach wherein the metal material is an at least partially oxidized form of TiNb3O6 as in the instantly claimed invention.  
In the updated search, references teaching TiNbOx and/or Ti1-xNbxOy as catalyst support material have been discovered (e.g. Cerri -US 2014/0004444; Cerri -US 2014/0193746; Haas -US 2018/0006313; Cai WO 2009/0152003).  However, the cited art teaches Nb as a minor dopant, not the prominent metal as in the claimed TiNb3O6.  For example, Cerri -US 2014/0004444 teaches a PEMFC catalyst comprising TiNbOx wherein the Nb content is preferably 5 to 20 atomic percent (paragraph [0011]), with conductivity not increasing for Nb concentrations above 25% (see Figure 2) and stability concerns above 20% Nb (paragraph [0044]).  Accordingly, the discovered prior art does not teach TiNb3O6, and in fact appears to teach away from the higher Nb concentration.  
The current search has not yielded a new prior art reference teaching a catalyst support material comprising “a metal material of an at least partially oxidized form of TiNb3O6 reactive with H3O+, HF and/or SO3- to form reaction products…” as claimed; therefore, claim 1 is allowed.  
The dependent claims are allowed unless rejected or objected to for clarity reasons as described above.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Jung2 (Dongwoon Jung et al.; “Factors Affecting the Magnitude of the Metal-Insulator Transition Temperature in AMo4O6 (A=K, Sn)”;  Bull. Korean Chem Soc. 2004, vol. 25, no. 7, p. 959) –materials characterization of SnMo4O6.
Watanabe (US 2012/0295184) –a fuel cell support material comprising an oxide of tin and/or molybdenum (abstract).
Merzougui (US 2012/0021337) –catalyst support including oxides of molybdenum and/or tin (claim 2).
Mei (US 2007/0003823) –catalyst support including oxides of molybdenum especially and other elements such as tin (c5-c6).
Nakano (US 2004/0072061) –The catalyst contains catalyst particles (Cat) supported on a support. The support contains oxide of formula: MxOy, or complex oxide of formula: MxOy-M'aOb, where M and M' are silicon, titanium, aluminum, zirconium, germanium, rhenium, vanadium, manganese, tungsten, molybdenum and/or tin. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723